DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment After Final Action Under 37 C.F.R. § 1.116”, filed February 23, 2022 (“Reply”).  Applicant has amended Claims 1, 2, 4-8, 10-12, 14, 15, and 17-19.  No claims are added or canceled.  As amended, Claims 1-19 are presented for examination.
In Office action mailed November 23, 2021 (“Office Action”):
Claims 1-3, 7-9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,681,417 B2.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Callon (US 2016/0134535 A1) in view of Kish et al. (US 8,619,662 B2 “Kish” of Record).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 9-13) have been fully considered, but are moot in view of the new grounds of rejection.  However, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
Applicant presents that the combination of Callon and Kish does not teach or suggest the limitations of Claim 1, as amended, because Kish fails to cure the aforementioned deficiencies of Callan (Reply bottom of Page 11).  The Examiner respectfully disagrees.
	It is the Examiner’s position that Callon generally discloses a technique for operating an ingress BFR to generate copies of a received multicast packet wherein each copy of the received multicast packet is generated to include a bit string addressing next hops on the network (in accordance with the process of Fig. 6, as described in [0063]).
	In a similar field of invention, Kish teaches a method and system for facilitating the distribution of unicast and multicast packets (Abstract).  Kish further discloses the modified multimedia data frame comprising a unicast frame (unicast packets addressed to receiving nodes, as described in Col. 4 Line 61—Col. 5 Line 11, Col. 5 Lines 56-60), the unicast frame including a MAC header (MAC or IP address, as described in Col. 5 Lines 56-60, Col. 10 Lines 1-38).  Kish further discloses generating, by the data processing apparatus, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame (Access Point 120 operating in accordance with process of Fig. 2 including conversion of a multicast packet from Source Node 110 into a second unicast packet addressed to the Receiving Node 140, as described in 7:41-54); and transmitting, by the data processing apparatus, the second modified multimedia data frame from the second network node to a third network node (Transmit Second Unicast Packet to Second Receiving Node at Step 275 of Fig. 2, as described in 7:41-54).
Both Callon and Kish teach similar techniques for the distribution of multimedia content including the forwarding of packets to intended destination devices.  Kish further demonstrates the known use of unicast frames including MAC headers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Callon to include the unicast MAC header configuration in order to facilitate efficient network and bandwidth management (as Kish suggest in Col. 1 Line 66—Col. 2 Line 35).
	Therefore, the Examiner submits that the combination of Callon and Kish sufficiently teaches the limitations of Claims 1, 7, and 14, as amended and fully addressed in the current Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,681,417 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3, 6-8, and 11-13 of USPAT 10,681,417 B2 are commensurate in scope with Claims 1-3, 7-9, and 14-16.
In particular, USPAT 10,681,417 B2 recites (limitations of the instant application are indicated in bold):
Claim 1: A computer-implemented method comprising:
maintaining, by a first network node, channel membership data that includes data indicating, for each channel of a plurality of channels, leaf node membership for a plurality of channels; and
for each channel of the plurality of channels:
determining, based on the channel membership data, the leaf nodes that are subscribed to access the channel;
generating, based on the leaf nodes that are subscribed to access the channel, a modified multimedia data frame for the channel that includes (i) a hub node identifier that identifies a hub node that serves one or more of the leaf nodes that are subscribed to access the channel, (ii) data that describes a destination address of each leaf node served by the hub node and that is subscribed to access the channel, wherein at least a portion of the data describes the destination address of each leaf node according to a bitmap in which each bit in the bit map identifies a particular leaf node, the data being a first encoded bitmap of destination addresses; and (iii) a payload; and
transmitting, by the first network node, as a unicast data frame, the generated modified multimedia data frame to a second network node; 
receiving, at the second network node, the modified multimedia data frame;
determining, from the first encoded bitmap of destination addresses, child nodes that that each serve at last one or more of the leaf nodes;
for each of the child nodes:
generating a respective modified media data frame including respective data that describes the destination address of each leaf node served by the child node and that is subscribed to access the channel, wherein at least a portion of the respective data describes the destination address of each leaf node according to a respective bitmap in which each bit in the bit map identifies only the one or more leaf nodes served by the child node, the respective data being a respective encoded bitmap of destination addresses different from and being a subset of the first encode bitmap of destination addresses and different from each other respective encoded bitmap of destination addresses for each other child node; and
transmitting, to each child node from the second network node, as a unicast data frame, the respective modified media data frame. 

Claim 2: The method of claim 1, further comprising: for each of the plurality of channels: in response to determining, based on the channel membership data, that one or more leaf nodes of the plurality of leaf nodes is not subscribed to access the channel, do not generate a modified multimedia data frame for the channel.

Claim 3: The method of claim 1, wherein the modified multimedia data frame includes a MAC Header and a payload, wherein the MAC Header includes a destination address field. 

Claims 6-8 recite a system operating in accordance with the method of Claims 1-3.  Therefore, the Claims 6-8 of USPAT 10,681,417 B2 are similarly commensurate in scope with Claims 7-9 of the instant application.
Claims 11-13 recite non-transitory computer readable medium and data processing apparatus operating in accordance with the method of Claims 1-3.  Therefore, the Claims 11-13 of USPAT 10,681,417 B2 are similarly commensurate in scope with Claims 14-16 of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Callon (US 2016/0134535 A1) in view of Kish et al. (US 8,619,662 B2 “Kish”).
In regards to Claim 1, Callon teaches a method (generally show in Fig. 4, as introduced in [0030]; with further reference to Implementation 100 of Fig. 1, as introduced in [0016]) comprising:
determining, by a data processing apparatus, one or more leaf nodes subscribed to access a given channel based on channel membership data including leaf node membership for a plurality of channels (process of Fig. 4 including creation of BIFTs at 410, as described in [0031]),
generating, by the data processing apparatus, based on the one or more leaf nodes subscribed to access the given channel, a first modified multimedia data frame for the given channel (populate BIFTs with information associated with determined ECMP next hops at 440, as described in [0038]), the first modified multimedia data frame including:
a hub node identifier identifying a hub node that serves at least one of the one or more leaf nodes subscribed to access the given channel (BFR-id, as described in [0016]), and
first address data describing a destination address of each leaf node served by the hub node and subscribed to access the given channel, wherein at least a portion of the address data describes the destination address of each leaf node according to a bitmap in which each bit in the bit map identifies a particular leaf node, the first address data being an encoded bitmap of destination addresses (BIFTs of Fig. 5 including SI and Bitstring identifying a set of egress BFRs to which a packet is to be delivered, as described in [0016,0044]); and
a payload (payload of Fig. 7, as described in [0067]);
transmitting, by the data processing apparatus, the first modified multimedia data frame from a first network node to a second network node (operations of Network Device 210 for transmitting packets, as shown in Fig. 2 and described in [0021]); and
receiving, by the data processing apparatus, at the second network node, the first modified multimedia data frame (reception of Second Packet Copy 750-2 at node BFR-E, as shown in Fig. 7C and describe in [0069]).
Callon generally discloses a technique for operating an ingress BFR to generate copies of a received multicast packet wherein each copy of the received multicast packet is generated to include a bit string addressing next hops on the network (in accordance with the process of Fig. 6, as described in [0063]).  However, Callon does not describe the technique in sufficient detail as to demonstrate:
the modified multimedia data frame comprising a unicast frame, the unicast frame including a MAC header; and
the method further comprising:
generating, by the data processing apparatus, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame; and
transmitting, by the data processing apparatus, the second modified multimedia data frame from the second network node to a third network node.
	In a similar field of invention, Kish teaches a method and system for facilitating the distribution of unicast and multicast packets (Abstract).  Kish further discloses the modified multimedia data frame comprising a unicast frame (unicast packets addressed to receiving nodes, as described in Col. 4 Line 61—Col. 5 Line 11, Col. 5 Lines 56-60), the unicast frame including a MAC header (MAC or IP address, as described in Col. 5 Lines 56-60, Col. 10 Lines 1-38); and
the method further comprising:
generating, by the data processing apparatus, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame (Access Point 120 operating in accordance with process of Fig. 2 including conversion of a multicast packet from Source Node 110 into a second unicast packet addressed to the Receiving Node 140, as described in 7:41-54); and
transmitting, by the data processing apparatus, the second modified multimedia data frame from the second network node to a third network node (Transmit Second Unicast Packet to Second Receiving Node at Step 275 of Fig. 2, as described in 7:41-54).
Both Callon and Kish teach similar techniques for the distribution of multimedia content including the forwarding of packets to intended destination devices.  Kish further demonstrates the known use of unicast frames including MAC headers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Callon to include the unicast MAC header configuration in order to facilitate efficient network and bandwidth management (as Kish suggest in Col. 1 Line 66—Col. 2 Line 35).
In regards to Claim 2, the combination of Callon and Kish teaches the method of claim 1, further comprising, in response to determining, by the data processing apparatus, that the one or more leaf nodes is/are not subscribed to access the given channel, not generating the first modified multimedia data frame for the given channel (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]).
In regards to Claim 3, the combination of Callon and Kish teaches the method of claim 1,
wherein the MAC header further includes a destination address field (Callon: bit string in packet header indicating target BFRs, as described in [0070]).
In regards to Claim 4, the combination of Callon and Kish teaches the method of claim 3, wherein generating the first modified multimedia data frame comprises:
encoding the destination address for each leaf node subscribed to access the given channel into the encoded bitmap of destination addresses (Callon: SI:BitString of BIFT providing identification of each BFR, as described in [0016,0044]); and
populating the destination address field with the encoded bitmap of destination addresses (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]).
In regards to Claim 5, the combination of Callon and Kish teaches teaches the method of claim 4, wherein:
generating the second modified multimedia data frame comprising identifying, by the data processing apparatus, based on the encoded bitmap of destination addresses, a number of subsequent network nodes that are a destination of the first modified multimedia data frame (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]); and
the second modified multimedia data frame comprises (i) subsequent address data describing a destination address of each of the subsequent network nodes and (ii) a copy of the payload (Callon: Packet Copies 750 including Payload and bit string in packet header indicating target BFRs, as described in [0070]; with particular reference to BFR-B).
In regards to Claim 6, the combination of Callon and Kish teaches teaches the method claim 4, further comprising:
generating the second modified multimedia data frame comprises identifying, by the data processing apparatus, based on the encoded bitmap of destination addresses, a number of subsequent network nodes that are a destination of the first modified multimedia data frame (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]); and
the second modified multimedia data frame comprises unicast data frame comprising (i) subsequent address data describing a destination address of one or more of the number of subsequent network node and (ii) a copy of the payload (Callon: Packet Copies 750 including Payload and bit string in packet header indicating target BFRs, as described in [0070]; with particular reference to BFR-C).

In regards to Claim 7, Callon teaches a system (Environment 200 of Fig. 2, as introduced in [0020]) comprising:
one or more data processing apparatuses (Network Devices 210, as described in [0021]); and
one or more storage devices in communication with the one or more data processing apparatuses, the one or more storage devices storing instructions (Routing Component 320 including hardware and software, as described in [0028,0076]) that when executed on the one or more data processing apparatuses cause the one or more data processing apparatuses to perform operations comprising:
determining one or more leaf nodes subscribed to access a given channel based on channel membership data including leaf node membership for a plurality of channels (process of Fig. 4 including creation of BIFTs at 410, as described in [0031]);
generating based on the one or more leaf nodes subscribed to access foe given channel a first modified multimedia data frame for the given channel (populate BIFTs with information associated with determined ECMP next hops at 440, as described in [0038]), the first modified multimedia data frame including:
a hub node identifier identifying a hub node that serves at least one of the one or more leaf nodes subscribed to access the given channel (BFR-id, as described in [0016]);
first address data describing a destination address of each leaf node served by the hub node and subscribed to access the given channel, wherein at least a portion of the address data describes the destination address of each leaf node according to a bitmap in which each bit in the bit map identifies a particular leaf node, the first address data being an encoded bitmap of destination addresses (BIFTs of Fig. 5 including SI and Bitstring identifying a set of egress BFRs to which a packet is to be delivered, as described in [0016,0044]); and
a payload (payload of Fig. 7, as described in [0067]); and
transmitting the generated first modified multimedia data frame from a first network node to a second network node (operations of Network Device 210 for transmitting packets, as shown in Fig. 2 and described in [0021]); and
receiving, at the second network node, the first modified multimedia data frame (reception of Second Packet Copy 750-2 at node BFR-E, as shown in Fig. 7C and describe in [0069]).
Callon generally discloses a technique for operating an ingress BFR to generate copies of a received multicast packet wherein each copy of the received multicast packet is generated to include a bit string addressing next hops on the network (in accordance with the process of Fig. 6, as described in [0063]).  However, Callon does not describe the technique in sufficient detail as to demonstrate:
the modified multimedia data frame comprising a unicast frame, the unicast frame including a MAC header; and
the method further comprising:
generating, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame; and
transmitting the second modified multimedia data frame from the second network node to a third network node.
	In a similar field of invention, Kish teaches a method and system for facilitating the distribution of unicast and multicast packets (Abstract).  Kish further discloses the modified multimedia data frame comprising a unicast frame (unicast packets addressed to receiving nodes, as described in Col. 4 Line 61—Col. 5 Line 11, Col. 5 Lines 56-60), the unicast frame including a MAC header (MAC or IP address, as described in Col. 5 Lines 56-60, Col. 10 Lines 1-38); and
the method further comprising:
generating, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame (Access Point 120 operating in accordance with process of Fig. 2 including conversion of a multicast packet from Source Node 110 into a second unicast packet addressed to the Receiving Node 140, as described in 7:41-54); and
transmitting the second modified multimedia data frame from the second network node to a third network node (Transmit Second Unicast Packet to Second Receiving Node at Step 275 of Fig. 2, as described in 7:41-54).
Both Callon and Kish teach similar techniques for the distribution of multimedia content including the forwarding of packets to intended destination devices.  Kish further demonstrates the known use of unicast frames including MAC headers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Callon to include the unicast MAC header configuration in order to facilitate efficient network and bandwidth management (as Kish suggest in Col. 1 Line 66—Col. 2 Line 35).
In regards to Claim 8, the combination of Callon and Kish teaches teaches the system of claim 7, wherein the operations further comprise, in response to determining that the one or more leaf nodes is/are not subscribed to access the given channel, not generating the first modified multimedia data frame for the given channel (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]).
In regards to Claim 9, the combination of Callon and Kish teaches teaches the system of claim 7,
wherein the MAC header further includes a destination address field (Callon: bit string in packet header indicating target BFRs, as described in [0070]).
In regards to Claim 10, the combination of Callon and Kish teaches teaches the system of claim 9, wherein generating the first modified multimedia data frame comprises:
encoding the destination address for each leaf node subscribed to access the given channel into the encoded bitmap of destination addresses (Callon: SI:BitString of BIFT providing identification of each BFR, as described in [0016,0044]); and
populating the destination address field with the encoded bitmap of destination addresses (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]).
In regards to Claim 11, the combination of Callon and Kish teaches teaches the system of claim 10, wherein
generating the second modified multimedia data frame comprises identifying based on the encoded bitmap of destination addresses, a number of subsequent network nodes that are a destination of the first modified multimedia data frame (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]); and
the second modified multimedia data frame comprises (i) subsequent address data describing a destination address of each of the subsequent network nodes and (ii) a copy of the payload (Callon: Packet Copies 750 including Payload and bit string in packet header indicating target BFRs, as described in [0070]; with particular reference to BFR-B).
In regards to Claim 12, the combination of Callon and Kish teaches teaches the system claim 10, wherein
generating the second modified multimedia data frame comprises identifying based on the encoded bitmap of destination addresses, a number of subsequent network nodes that are a destination of the first modified multimedia data frame (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]), and
the second modified multimedia data frame comprises a unicast data frame comprising (i) subsequent address data describing a destination address of one or more of the number of subsequent network node and (ii) a copy of the payload (Callon: Packet Copies 750 including Payload and bit string in packet header indicating target BFRs, as described in [0070]; with particular reference to BFR-C).
In regards to Claim 13, the combination of Callon and Kish teaches the system of Claim 10, wherein MAC header further includes a constant (Kish: MAC address that uniquely identifies the Receiving Node 130, as described in Col. 4 Lines 48-60).
Both Callon and Kish teach similar techniques for the distribution of multimedia content including the forwarding of packets to intended destination devices.  Kish further demonstrates the known use of unicast frames including MAC headers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Callon to include the unicast MAC header configuration in order to facilitate efficient network and bandwidth management (as Kish suggest in Col. 1 Line 66—Col. 2 Line 35).

In regards to Claim 14, Callon teaches a non-transitory computer-readable storage device having stored thereon instructions, which, when executed by a data processing apparatus (Routing Component 320 including hardware and software, as described in [0028,0076]), cause the data processing apparatus to perform operations comprising:
determining one or more leaf nodes subscribed to access a given channel based on channel membership data including leaf node membership for a plurality of channels (process of Fig. 4 including creation of BIFTs at 410, as described in [0031]);
generating based on the one or more leaf nodes subscribed to access the given channel, a first modified multimedia data frame for the given channel (populate BIFTs with information associated with determined ECMP next hops at 440, as described in [0038]), the first modified multimedia data frame including:
a hub node identifier identifying a hub node that serves at least one of the one or more leaf nodes subscribed to access the given channel (BFR-id, as described in [0016]); and
first address data describing a destination address of each leaf node served by the hub node and subscribed to access the given channel, wherein at least a portion of the first address data describes the destination address of each leaf node according to a bitmap in which each bit in the bit map identifies a particular leaf node, the first address data being an encoded bitmap of destination addresses (BIFTs of Fig. 5 including SI and Bitstring identifying a set of egress BFRs to which a packet is to be delivered, as described in [0016,0044]); and
a payload (payload of Fig. 7, as described in [0067]); and
transmitting the first modified multimedia data frame from a first network node to a second network node (operations of Network Device 210 for transmitting packets, as shown in Fig. 2 and described in [0021]); and
receiving, at the second network node the first modified multimedia data frame (reception of Second Packet Copy 750-2 at node BFR-E, as shown in Fig. 7C and describe in [0069]).
Callon generally discloses a technique for operating an ingress BFR to generate copies of a received multicast packet wherein each copy of the received multicast packet is generated to include a bit string addressing next hops on the network (in accordance with the process of Fig. 6, as described in [0063]).  However, Callon does not describe the technique in sufficient detail as to demonstrate:
the modified multimedia data frame comprising a unicast frame, the unicast frame including a MAC header; and
the method further comprising:
generating, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame; and
transmitting the second modified multimedia data frame from the second network node to a third network node.
	In a similar field of invention, Kish teaches a method and system for facilitating the distribution of unicast and multicast packets (Abstract).  Kish further discloses the modified multimedia data frame comprising a unicast frame (unicast packets addressed to receiving nodes, as described in Col. 4 Line 61—Col. 5 Line 11, Col. 5 Lines 56-60), the unicast frame including a MAC header (MAC or IP address, as described in Col. 5 Lines 56-60, Col. 10 Lines 1-38); and
the method further comprising:
generating, based on the first modified multimedia data frame, a second modified multimedia data frame comprising second address data different than the first address data of the first modified multimedia data frame (Access Point 120 operating in accordance with process of Fig. 2 including conversion of a multicast packet from Source Node 110 into a second unicast packet addressed to the Receiving Node 140, as described in 7:41-54); and
transmitting the second modified multimedia data frame from the second network node to a third network node (Transmit Second Unicast Packet to Second Receiving Node at Step 275 of Fig. 2, as described in 7:41-54).
Both Callon and Kish teach similar techniques for the distribution of multimedia content including the forwarding of packets to intended destination devices.  Kish further demonstrates the known use of unicast frames including MAC headers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Callon to include the unicast MAC header configuration in order to facilitate efficient network and bandwidth management (as Kish suggest in Col. 1 Line 66—Col. 2 Line 35).
In regards to Claim 15, the combination of Callon and Kish teaches teaches the non-transitory computer-readable storage device of claim 14, wherein the operations further comprise, in response to determining that the one or more leaf nodes is/are not subscribed to access the given channel, not generating the first modified multimedia data frame for the given channel (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]).
In regards to Claim 16, the combination of Callon and Kish teaches teaches the non-transitory computer-readable storage device of claim 14,
wherein the MAC header further includes a destination address field (Callon: bit string in packet header indicating target BFRs, as described in [0070]).
In regards to Claim 17, the combination of Callon and Kish teaches teaches the non-transitory computer-readable storage device of claim 16, wherein generating the first modified multimedia data frame comprises:
encoding the destination address for each leaf node subscribed to access the given channel into the encoded bitmap of destination addresses (Callon: SI:BitString of BIFT providing identification of each BFR, as described in [0016,0044]), and
populating the destination address field with the encoded bitmap of destination addresses (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]).
In regards to Claim 18, the combination of Callon and Kish teaches teaches the non-transitory computer-readable storage device of claim 17, wherein
generating the second modified multimedia data frame comprises identifying based on the encoded bitmap of destination addresses, a number of subsequent network nodes that are a destination of the first modified multimedia data frame (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]); and
the second modified multimedia data frame comprises (i) subsequent address data describing a destination address of each of the subsequent network nodes and (ii) a copy of the payload (Callon: Packet Copies 750 including Payload and bit string in packet header indicating target BFRs, as described in [0070]; with particular reference to BFR-B).
In regards to Claim 19, the combination of Callon and Kish teaches teaches the non-transitory computer-readable storage device claim 17, wherein
generating the second modified multimedia data frame comprising identifying based on the encoded bitmap of destination addresses, a number of subsequent network nodes that are a destination of the first modified multimedia data frame (Callon: forwarding bit mask (F-BM) of BIFTs indicating next hops for BFRs, as described in [0051]), and
the second modified multimedia data frame comprises a unicast data frame comprising (i) subsequent address data describing a destination address of one or more of the number of subsequent network node and (ii) a copy of the payload (Callon: Packet Copies 750 including Payload and bit string in packet header indicating target BFRs, as described in [0070]; with particular reference to BFR-C).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426